Proceeding Trader article 78 of the Civil Practice Act to review a determination of the State Liquor Authority which denied the application of the petitioners, two New York corporations, for renewals of liquor licenses on the ground that their principal stockholder is not a fit and proper person to hold a license. The State Liquor Authority appeals from the order made at Special Term which annuls its determination and, in effect, grants the licenses. Order reversed on the law, without costs, proceeding dismissed, without costs, and determination of the State Liquor Authority confirmed. In our opinion, the determination of the State Liquor Authority is not arbitrary or capricious but is based on substantial evidence. Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.